Opinion by
Mr. Justice Williams,
In the spring of 1892 the school district defendant decided to introduce free text-books into the public schools. In pursuance of this decision a list of school books needed was made out and bids were asked for from book dealers, giving the terms on which they would supply the books needed. The plaintiff was the successful bidder, and a contract was agreed upon and reduced to writing. The list of text-books was incorporated into the contract, together with the number of *105copies of each, and the price per copy, amounting altogether to $5,758.86. The contract contained a further stipulation “that in case an additional number of any of the books set out in the foregoing list are required by the said party of 'the second part during the current school year commencing Sept. 1, 1892, and ending June 30th, 1893, the said party of the first part is to furnish same at such time and place as may be designated by the said party of the second part, with the addition of six per centum on the cost price of said books exclusive of transportation, the transportation being added to the cost price.” The books enumerated in the contract were provided and paid for. An additional number of books of the same kinds set out in the contract was ordered, furnished, and. the plaintiff’s account therefor is $1,625.36, for the recovery of which this suit is brought. The defence made is, that these books were to be furnished at cost, and that their cost was but $1,226.67; and evidence was given for the purpose of showing the offer of the plaintiff to furnish them at cost in case the contract was awarded to him, and its acceptance and the award of the contract by the school board. Witnesses were then called to show that when the plaintiff and the president of the school board met to execute the contract, the plaintiff insisted upon adding the sentence beginning with the words “ with the addition of six per centum on the cost price.” The words were finally incorporated into the contract without any previous authority from the school board. This fact was not reported to the board, and no resolution or other official action was taken for the purpose of ratifying this concession by the president to the request made by the plaintiff ; but when attention was called to the subject by the presentation of the bill the action of the president was not agreed to, and payment of the bill as presented was refused.
The defendant’s second point presented this question to the court below. It requested the court to instruct the jury that the contract really agreed upon is found in the bids of the plaintiff and the resolutions accepting them, and that “ Roland, the plaintiff, was bound to know what that contract was. If the jury find that the president of the district or any members thereof had the contract changed without action by the school board, such change would be unauthorized and the plaintiff *106cannot recover.” The point was refused. It should have been affirmed. The plaintiff’s right to recover from the school district in excess of the cost of the books did not depend on the action of the president or any member of the school board, but upon the action of the board sitting as such.
School directors can bind the district they represent only when they act in their official character, and the best evidence of their official action is the minute or record of their actions kept by the proper officer: Waehob v. Bingham Township, 8 Phila. 568. If action actually taken by the board fails, for any reason, to get upon the minutes, it may be shown to have been regularly taken by the testimony of witnesses cognizant of the fact; but the rule is, as .we have stated it, that the best evidence of the action of a quasi-municipal corporation is the official record of the governing body. The third assignment of error is therefore sustained. For the same reasons the fourth specification must be sustained. The plaintiff was bound to know what contract the board had authorized its president to make. It was not too late therefore for the district to repudiate any provision of the written contract to which it had not given its assent, or which had not been brought to its attention subsequently and ratified by it. The judgment must for these reasons be reversed. The plaintiff is entitled to recover for the actual cost of the books enumerated in his bill as rendered. To enable him to do this, if the amount is not already paid, a venire facias de novo is awarded.